[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 96-1821

                      RONALD L'HEUREUX,

                         Petitioner,

                              v.

             WALTER WHITMAN, WARDEN, ACI, ET AL.,

                   Defendants, Respondents.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF RHODE ISLAND

         [Hon. Ernest C. Torres, U.S. District Judge]                                                                

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Stahl and Lynch, Circuit Judges.                                                          

                                         

Ronald L'Heureux on brief pro se.                            
Elisabeth  A.  Wallace,  Special Assistant  Attorney  General,  on                                  
Memorandum in  Support of  Appellees' Motion to  Dismiss Appeal  or to
Summarily Affirm the Judgment Below, for appellees.

                                         

                       OCTOBER 9, 1997
                                         

     Per  Curiam.  Appellant  Ronald  L'Heureux  appeals  the                            

dismissal by  the district  court of  his complaint  alleging

violation of his civil rights and seeking to hold  defendants

in contempt for  violation of the Morris  and DeFusco consent                                                                 

decrees.  Having reviewed carefully the record in  this case,

we vacate the dismissal in part and affirm it in part.

     The  district  court  in  the  instant  case  based  its

dismissal  on the report and recommendation of the magistrate

judge.    That  report found  that  the  complaint should  be

dismissed  for  three  separate  reasons.     None,  however,

suffices to sustain dismissal of the entire complaint.

     First,  the  magistrate  judge  found  that  L'Heureux's

amended complaint violated a court  order to file a short and

plain statement of his claim  as required by Fed. R. Civ.  P.

8(a)  and that violation  of that order  supported dismissal.

Yet,  while  L'Heureux's   complaint  is   indeed  long   (15

handwritten  single spaced pages) and at many times rambling,

it sufficiently fulfills the purpose  of Fed. R. Civ. P. 8(a)

so as  not to be  in violation  of the previous  court order.

The purpose of Fed. R. Civ.  P. 8(a) is to give "fair  notice

[to the defendants]  of the claim asserted."   See Simmons v.                                                                      

Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995).  Dismissal is usually                   

"reserved  for  those  case  in  which  the  complaint is  so

confused,  vague, or otherwise  unintelligible that  its true

substance,  if any, is  well disguised."   See  Salahuddin v.                                                                      

                             -2-

Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).  L'Heureux's complaint                 

seems to give fair  notice of at least two claims, neither of

which  appears  frivolous on  its  face.   First,  he alleges

various violations of the DeFusco consent decree and seeks to                                             

have defendants held  in contempt, the appropriate  means for

seeking to  enforce compliance  with a  consent decree.   See                                                                         

Martel v. Fridovich, 14 F.3d 1, 3 n.4 (1st Cir. 1993).  Also,                               

he  alleges  several  instances  of  defendants'  retaliating

against him for  the exercise of  his right of access  to the

courts.  Therefore, dismissal of the complaint as a violation

of the order  to comply  with Rule  8(a) was  improper.   See                                                                         

Simmons, 49 F.3d  at  88  ("Dismissal  with  prejudice  was                   

inappropriate   because   the    amended   complaint   stated

nonfrivolous  claims and  sufficed  to  give  notice  of  the

substance,  and   many  of  the  details,   of  [defendant's]

claims.").

     The  magistrate judge also  recommended dismissal on the

ground that L'Heureux  had not opposed defendants'  motion to

dismiss.   However, the  local rule on  which the  magistrate

judge  relied for his  recommendation allows for  granting an

unopposed order only when to do  is "just."  For the  reasons

elsewhere in this  opinion, we do not find  that dismissal of

the entire complaint in this case to have been just.

     Finally, the magistrate  judge recommended dismissal  on

the  basis of Fed.  R. Civ. P.  12(b)(6).   In particular, he

                             -3-

found  that some  of  L'Heureux's  complaints repetitious  of

claims in other suits and others too insubstantial to state a

claim for relief.  Both grounds are sufficient for dismissing

most claims.   In particular,  L'Heureux's retaliation  claim

appears  duplicative  of another  case  currently pending  in

federal  court and thus properly  subject to dismissal.  See,                                                                        

e.g., I.A. Durbin v. Jefferson National Bank,  793 F.2d 1541,                                                        

1551  (11th  Cir.  1986) ("it  is  well  established  that as

between  federal district courts, the general principle is to

avoid  duplicative  litigation")(citing   cases).    However,

nothing in the  record indicates that the  alleged violations

of  the consents  decree are duplicative  of claims  in other

cases.    Moreover,  at least some  of L'Heureux's  claims of

consent decree  violations seem  supported with  sufficiently

specific  allegations  to  withstand   dismissal  under  Rule

12(b)(6),  at  least  without  further   explication  by  the

district court.  

     We  of course  hazard no  opinion  as to  the merits  of

L'Heureux's claims.  

     The order of  dismissal is vacated as far  as it relates                                                   

to the claims of consent decree violations.  The dismissal of

the  other claims  is affirmed.    The case  is remanded  for                                          

further proceedings in accord with this opinion.

                             -4-